 

Exhibit 10.1

 

 

Hasbro, Inc.  

 

Performance Rewards Program

  

January 1, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

                                                             

             

 

Hasbro, Inc.

Performance Rewards Program

 

1.0              Background 



1.1       Performance Rewards Program (PRP)



 

§  Establishes standard criteria to determine plan eligibility, and overall
company, business or commercial area, and individual performance objectives.

 

 

 

§  Provides the guidelines for the establishment of target awards as a percent
of annual earned salary based on job level. 

 

 

 

§  Plan pay-out is based on a combination of company, business or commercial
area, and individual performance.

 

 

 

§  Performance objectives and goals are established to measure performance
achievement and may be based on one or a combination of the following: sales
(net revenues), operating margin and returns (free cash flow) for company and
business or commercial area performance, as well as an individual component.

 

1.2       Purpose  

Hasbro, Inc., herein referred to as “the Company” has established this plan for
the purpose of providing incentive compensation to those employees who
contribute significantly to the growth and success of the Company’s business; to
attract and retain, in the employ of the Company, individuals of outstanding
ability; and to align the interests of employees with the interest of the
Company’s shareholders.

 

1.2.1    General Guideline

No employee of the Company has any legal entitlement to participate in the PRP
or to receive an award under the PRP.

           
1.3       Scope 

The Plan is applicable to all subsidiaries and divisions of the Company,
including the Corporate group, on a worldwide basis.

 

                        1.3.1    Eligibility 

Employees, as determined by management, whose duties and responsibilities
contribute significantly to the growth and success of the Company’s business,
are eligible to participate in the Plan.  Eligibility will

 

--------------------------------------------------------------------------------

 

be determined by an employee’s job level in accordance with the Company’s method
of job evaluation as appropriate.  Eligibility to participate in the Plan does
not guarantee the receipt of an award under the Plan. 

 

Unless otherwise required by law, if an employee is eligible to participate in
the Plan, the Sales Rewards Program, the High Growth Bonus Plan and/or any other
annual incentive plan implemented from time to time by the Company, such
employee may only participate in one plan per year, such plan as determined by
the Company in its sole discretion.





1.3.2    Exclusion of Senior Management Performance Plan Participants
Notwithstanding any of the above, those executive officers of Hasbro, Inc. who
are identified as participants under the Company’s 2014 Senior Management Annual
Performance Plan (or any successor shareholder approved bonus plan) are not
eligible to participate in the PRP.  However, executive officers who are not
identified as participants in the 2014 Senior Management Annual Performance Plan
(or a successor plan) are eligible to participate in the Plan. 

 

 

2.0       Incentive Award Levels

 

            2.1       Target Incentive Award

                        Target awards are expressed as a percentage of earned
salary for the plan year.  For purposes of this Plan, earned salary means all
base compensation for the participant for the year in question, which base
compensation shall include all base compensation amounts deferred into the
Company’s retirement savings plan, the Company’s Non-Qualified Deferred
Compensation Plan, and/or any similar successor plans for the fiscal year and
excludes any bonus or other benefits, other than base compensation, for the plan
year.  By design, these are the award levels that plan participants are eligible
to earn when they and their applicable business units perform as expected (i.e.,
achieve their goals and objectives).  Incentive target awards are determined by
job level and vary by region. 

             

            2.2       Maximum Incentive Award

Under this incentive plan the maximum award for employees below job level 80 is
200% of the target award.  The maximum award for employees in a job level 80 or
above is 300% of the target award.

 

 

3.0       Measures of Performance for 2017

 

            3.1       Establishing Company and Business Area or Commercial Area
Performance Targets

 

--------------------------------------------------------------------------------

 

                        In the first quarter of the plan year, the Company’s
senior management establishes the level of target performance for the year
associated with each of the Company and Business Area performance metrics. 
Those target levels are reviewed and approved by the Company’s President and
Chief Executive Officer and by the Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”).

 

            3.2       Overall Company Performance

Each PRP formula award contains a performance component related to overall
Hasbro company performance.  For 2017, the Company component is measured by
Sales, Operating Margin, and Returns.  Overall Company performance is determined
by individually assessing performance against goal for each metric, applying the
acceleration/deceleration scale, weighting each metric and summing the total.  
The weighting and definition of the overall Company measures are:

 

Measure

Definition

% of Company Measure

Sales (net revenues)

Third Party Gross Sales (after returns) less Sales Allowances plus Third Party
Royalty Income

40%

Operating Margin

Operating Profit divided by Net Revenues

40%

Returns (Free Cash Flow)

Net cash provided by operating activities – Capital Expenditures

20%

 

 

 

 

 

 

 

 

 

 

 

 

 

Each metric, before the acceleration/deceleration scale is applied, must achieve
a threshold performance of 80% or no award is payable under the metric that did
not achieve threshold performance.

 

For example:

If sales is achieved at 100% of target (which results in 100% payout based on
the acceleration/deceleration scale) and operating margin is achieved at 85% of
target (which results in at 70% payout) but returns does not reach threshold
performance, then overall Company performance will only pay out on sales and
operating margin.  The aggregate weighted payout would be:

 

(100% x 40%) + (70% x 40%) + (0% x 20%) = 68%

Corporate payout would be 68%.

 

 

            3.3       Individual Performance

Individual performance will be determined by the participant’s supervisor and
approved by the Division/Subsidiary senior executive or Corporate functional

 

--------------------------------------------------------------------------------

 

head, where appropriate.  It will be based upon actual job performance
consistent with goals/objectives outlined during performance reviews for the
plan year.

 

            3.4       Business Area /Commercial Area Performance

The formula will include either a Business Area or Commercial Area component, as
determined under this program.

 

Each Business Area will assess performance based on Sales Growth and Operating
Margin specific to the business area.  Unlike the Company component where an
individual metric’s failure to reach the threshold performance of 80% does not
impact another individual metric’s ability to reach the threshold performance
and payout, for the Business Area component, the individual performance of each
metric must meet a minimum threshold performance of 80%, before the
acceleration/deceleration scale is applied, or no award is payable for the
business area component. The weighting and definition of the Business Area
component are:

 

Measure

Definition

% of Company Business Area Measure

Sales (net revenues) Growth

Third Party Gross Sales (after returns) less Sales Allowances plus Third Party
Royalty income

50%

 

Operating Margin

 

Operating Profit divided by Net Revenues

50%

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Each Commercial Area will assess performance based on Sales Growth and Operating
Margin (specific to Commercial Area), Consumer Products Net Revenue and Consumer
Product Operating Margin (specific to Regional Commercial Area) and Franchise
Brand Revenue (specific to Commercial Area). The weightings and definition of
the Commercial Area Component are:

 

Measure

Definition

% of Commercial Area Measure

 

Sales (net revenues) Growth

Third Party Gross Sales (after returns) less Sales Allowances plus Third Party
Royalty income

40%

 

Operating Margin

Operating Profit divided by Net Revenues

40%

 

Consumer Product Net Revenues

 Net Revenues

5%

 

Consumer Product Operating Margin

Operating Profit divided by Net Revenues

5%

 

Franchises Brand Revenue

Net revenue from all properties (including co-brands)

10%

   

 

The Commercial Area Sales Growth and Operating Margin relevant to the country or
region as identified in the formula must each meet a minimum threshold
performance of 80%, before the acceleration/deceleration scale is applied, or no
award is payable for these two metrics.

 

The Consumer Products Net Revenue and Operating Margin must each meet a minimum
threshold performance of 80% before the acceleration/deceleration scale is
applied or no award is payable for these two metrics.

 

The Franchise Brand Revenue must meet a minimum threshold performance of 80%
before the acceleration/deceleration scale is applied or no award is payable for
this metric.

 

Those jobs, which are corporate in nature will comprise the “Corporate” business
area and the performance for this component will be based on overall Company
performance as described in section 3.2, rather than the Business Area or
Commercial Area measures outlined above in this Section 3.4. 

 

      3.4.1      Bonus formula metrics for employees in levels 10 and below are
used to assess performance at the overall Company level, Business Area or
Commercial Area level (where applicable), and individual level. 

 

A portion of all PRP formulas will have metrics tied to Corporate performance
and individual performance.  The weighting of the Corporate

 

--------------------------------------------------------------------------------

 

component may be 20% or 66% (in the case of employees in the “Corporate”
Business Area) of the formula metric and the individual component will be
weighted 20% or 34% (in the case of employee in the “Corporate” business area)
of the formula metric. The business or commercial area component will be 60% of
the formula metric and used in formulas where appropriate. 

 

Bonus formula metrics are subject to review annually by the CEO. 

 

3.4.2      Bonus formula metrics for level 80 employees are based on the
employee’s role and will be comprised of either 100% overall company performance
with a personal performance modifier (see note below) or be based on 40% overall
company performance and 60% Business Area performance with a personal
performance modifier (see note below). 

             

*Definition of the personal performance modifier: Individual Management Business
Objectives (MBOs) are set before the end of Q1 of the plan year. These are
established between the level 80 employee and the CEO and/or COO.  Performance
is reviewed annually. If MBO's are exceeded, pay out can be up to 150% of
formula bonus; if MBO's are met, pay out can be up to 100% of formula bonus; if
MBO's are not met, pay out can be reduced to 0% of formula. Maximum bonus may
not exceed 300% of the target.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.0              Development of Formula Incentive Award

 

At the end of the fiscal year, the overall Company and each Business Area or
Commercial Area’s actual performance for each financial component of the formula
portion of the bonus awards will be calculated (based on the Company’s and each
Business Area or Commercial Area’s performance as of year-end) and approved by
the Chief Financial Officer, ("CFO").  The net revenue and operating margin for
the Business Area or Commercial Area metrics must individually achieve a minimum
performance of 80% against target to qualify for that component payout.  If one
net revenue metric achieves 80% or higher, and the corresponding operating
margin metric does not, the component payout will be 0%.  An
acceleration/deceleration scale will then be applied to each individual metric
as follows to develop the payout for each metric.

 

Scale A:

            Performance %                     Payout Scale %          

            < 80%                          0%                   Minimum
performance 80%

            80%                             60%                 For every 1%
below target, 2% decrease in award

            100%                           100%               Target performance
= 100% payout

            105%                           115%               For every 1% above
100%, 3% increase in award

            111%                           134%               For every 1% above
110%, 4% increase in award

            127%+                         200%               Maximum payout

                         

            Scale B:

Only applies to Consumer Product Sales GrowthNet Revenue and Consumer Product
Operating Margin calculations

            Performance %                     Payout Scale %          

            < 80%                          0%                   Minimum
performance 80%

            80%                             70%                 For every 1%
below target, 1.5% decrease in award

            100%                           100%               Target performance
= 100% payout

            105%                           110%               For every 1% above
100%, 2% increase in award

            138%                           176%               For every 1% above
138%, 3% increase in award

            145%+                         200%               Maximum payout

 

 

 

In contrast, for the Company component, the 80% threshold is applied to each
metric before the acceleration/deceleration scale is applied.  Each metric must
then achieve a threshold performance of 80% or no award is payable under the
metric that did not achieve the threshold performance.

 

--------------------------------------------------------------------------------

 

 

The payout attributable to each metric will then be weighted and added to arrive
at the overall formula payout.

 

Illustrative examples of the development of a formula payout for the Business
Area component are as follows:

 

If Business Area revenue is achieved at 90% of target (which results in an 80%
payout based on the acceleration/deceleration scale) and operating margin is at
65% (which is below 80% threshold), the business unit will not pay out.   

 

or

 

If Business Area is achieved at 90% target (which results in an 80% payout), and
operating margin is achieved at 85% target (which results in a 70% payout) the
aggregate weighted payout is:

 

                        (80% x 50%) + (70% x 50%) = 75% business unit payout

 

Once all of the Business Areas or Commercial Areas have calculated the formula
incentive awards, the award pools by Business Areas or Commercial Areas are
developed.  These Business Area/Commercial Area award pools, combined with the
formula incentive award at the corporate level, will equal the aggregate of the
formula incentive awards for all eligible employees in the Company, including
the budgeted individual performance component for all eligible employees. 

 

4.1      Formula Award

 

The formula incentive award is a calculation of an award based on the actual
performance achieved by the overall Company, and each of its applicable Business
Areas or Commercial Areas, as well as the budgeted individual performance
percentage to be applied across the Company as a whole. 

 

Business Area or Commercial Area incentive pool dollars are derived from the
aggregate of the formula awards within each area.

 

4.2       Formula Pool

 

The Company calculates, based on the Company’s performance through the end of
the year, the performance at the corporate level, and for each Business Area or
Commercial Area at the Business Area or Commercial Area level, against the
applicable performance targets.  The Company also calculates, based on the
Company’s and its Business Area or Commercial Area’s performance, the targeted
total pool to be used for the year for rewarding individual performances across
the Company as a whole.  Those pools as established (composed of the pools for
the Company’s performance, the performance of each of the Company’s

 

--------------------------------------------------------------------------------

 

Business Area or Commercial Area, and for the total individual performances
across the Company) are aggregated.  Collectively these amounts constitute one
aggregate formula pool (referred to hereafter as the “Formula Pool”), based on
performance as of the end of the year, which the Company will pay out to all
participants in the PRP collectively for performance during the year.

 

Although the Chief Executive Officer of the Company and the Compensation
Committee reserve the right to alter the Formula Pool after year end, but prior
to the actual payment of awards to participants in the PRP, it is expected that
such discretion will only be exercised in rare or extreme circumstances, and
that generally the entire Formula Pool, as it has been computed, will be paid
(absent any affirmative exercise of this discretion) out to the participants in
the PRP collectively following the closing of the year in question.

 

4.3       Additional Individual Performance Awards in Excess of the Formula
Award

 

            Following the end of the year, but prior to the payment of all
awards under the PRP with respect to the completed fiscal year, management of
the Company may determine to add additional funding to the plan to cover
individual performance awards for some employees or officers in excess of the
amounts used to compute the Formula Pool.  To the extent such determinations are
made they are subject to the approval of the appropriate management of the
Company.  Collectively any amounts set aside to reward individual performances
and personal performance multipliers across the Company beyond the aggregate
amount reflected in the Formula Pool will hereafter be referred to as the
“Additional Individual Performance Pool”.  The aggregate amount of the
Additional Individual Performance Pool is subject to the approval of both the
Chief Executive Officer and the Compensation Committee. 

 

            4.4       Total Awards under the PRP

 

The aggregate of all payouts under the PRP shall consist of the sum of the
Formula Pool and the Additional Individual Performance Pool.  In addition to the
procedures set forth above, any performance awards recommended under the PRP
which exceed one times a participant’s base salary must be reviewed and approved
by the Company’s Chief Executive Officer.

 

4.5       Management Review

 

Payment of any award to an employee is subject to management’s review.

 

§  For purposes of the PRP, management has the ability to review the proposed
payout of any award under the PRP to an eligible plan participant and to
determine whether such proposed payout should be adjusted.   In completing this
review, management has the option of providing a zero value payout to the
employee regardless of Company, Business or Commercial Area  or

 

--------------------------------------------------------------------------------

 

individual performance.  For participants that do not receive an award or that
receive a reduced award, the portion of such person’s potential award that might
have been reflected in the Formula Pool will remain in the Formula Pool and be
allocated to other plan participants in the manner determined by management.

 

5.0       Removals, Transfers, Terminations, Promotions and Hiring Eligibility

 

            Except to the extent applicable legal requirements mandate a
different result for a Plan participant, the following scenarios will be dealt
with under the Plan in the manner set forth below.

 

            5.1       Participants whose employment with the Company is
terminated because of retirement or disability:

 

§  After the close of the plan year, but prior to the actual distribution of
awards for such year, may be awarded an incentive award for the plan year at the
discretion of the Chief Human Resource Officer.  For any such participant who is
not given an incentive award, the portion of such person’s potential award that
might have been reflected in the Formula Pool will remain in the Formula Pool
and be allocated to other plan participants in the manner determined by
management.

 

 

 

§  After the beginning, but prior to the close of the plan year, no award shall
be granted unless authorized at the discretion of the Chief Human Resource
Officer.

 

            5.2       Participants whose employment with the Company is
terminated because

                        of death:

 

§  After the close of the plan year, but prior to the actual distribution of
awards for such year, shall be awarded an incentive award for the plan year. 
Such payment will be made to the deceased employee’s estate or designated
beneficiary.

 

                         

 

§  After the beginning, but prior to the close of the plan year, no award shall
be granted unless authorized at the discretion of the Chief Human Resource
Officer.  Any such payments will be made to the deceased employee’s estate or
designated beneficiary.

 

            5.3       Participants who resign for any reason after the close of
the plan year but prior to the distribution of awards for such year will not
receive an incentive award.  For any such participant, the portion of such
person’s potential award that might have been reflected in the Formula Pool will
remain in the Formula Pool and be allocated to other plan participants in the
manner determined by management if the planning budgets have already been
established.

 

            5.4       Participants who are discharged from the employ of the
Company or any

 

--------------------------------------------------------------------------------

 

                        of its subsidiaries for cause or for any offense
involving moral turpitude or

an offense involving breach of the fiduciary duty owed by the individual to the
Company will not be entitled to an award for any plan year.  For any such
participant, the portion of such person’s potential award that might have been
reflected in the Formula Pool will remain in the Formula Pool and be allocated
to other plan participants in the manner determined by management.

 

            5.5       Participants who are discharged from the employ of the
Company or any of its subsidiaries due to any reason other than the ones
enumerated above, including, without limitation, participants who are discharged
due to job elimination:

                                     

 

§  After the close of the plan year, but prior to the actual distribution of
awards for such year, may be awarded an incentive award for the plan year.  No
award shall be granted unless authorized at the discretion of the Chief Human
Resource Officer.  For any such participant who is not given an incentive award,
the portion of such person’s potential award that might have been reflected in
the Formula Pool will remain in the Formula Pool and be allocated to other plan
participants in the manner determined by management.

 

                         

 

§  After the beginning, but prior to the close of the plan year, the participant
is no longer eligible for that year.  However, a discretionary award may be
granted by the Chief Human Resource Officer. 

 

 

            5.6       Participants under statutory or contractual notices as may
be required by applicable law:

 

 

§  On December 31st of the plan year, may be awarded an incentive award for the
plan year.  Except as may be required by applicable laws, no award shall be
granted unless authorized at the discretion of the Chief Human Resource
Officer.  For any such participant who is not given an incentive award, the
portion of such person’s potential award that might have been reflected in the
Formula Pool will remain in the Formula Pool and be allocated to other plan
participants in the manner determined by management.

 

 

 

§  Which ends prior to the close of the plan year shall not be eligible for an
incentive award for that plan year.  However, a discretionary award may be
granted by the Chief Human Resource Officer.

 

            5.7       Participants transferred during the plan year from one
division of the Company to another will be eligible to receive an award (subject
to achievement of the requisite organizational and individual performance)
through the division in which he or she is employed at the end of the plan year,
but the award amount

 

--------------------------------------------------------------------------------

 

may be based on the performance made in each division in which the individual
was employed during the year.

 

            5.8       Employees hired during the plan year must be actively
employed on or before October 1st of the plan year to participate in the bonus
for that plan year.  Awards will be made based upon the employee's earned salary
during the period of their employment with the Company during the plan year.

 

            5.9       The eligibility for an award and plan status of employees
who remain employed with the Company during the plan year but whose change in
employment status through promotion or reclassification affects their level of
participation:

 

 

§  Prior to October 1st of the plan year, will participate at the level
consistent with the promotion or reclassification.

 

§  After October 1st but prior to the close of the plan year, will participate
at the level consistent with their classification prior to the promotion or
reclassification.

 

                                       5.10 The eligibility for an award and
plan status of employees who remain employed with the Company during the plan
year but whose change in employment status through demotion affects their level
of participation will be determined by the Chief Human Resource Officer.

 

6.0       Administration of the Plan

 

            6.1       Amendments to the Plan (Contingency Clause)

The Chief Executive Officer and the Compensation Committee of the Board of
Directors reserve the right to interpret, amend, modify, or terminate the Plan
in accordance with changing conditions at any time in their sole discretion.

 

            6.2       Incentive Award Distribution

                        Incentive awards, when payable, shall be paid as near to
the close of the company’s fiscal year as may be feasible.  In furtherance of
the preceding sentence, any incentive awards under the Plan will be paid no
later than the date allowable to insure tax deductibility in the year of
accrual, which in the case of the United States is March 15, 2018.  Participants
in the Plan must be employed at the time of award distribution in order to
receive bonus payments, except as provided in Section 5.0.

 

                        No individual has the rights to receive an award until
it has been approved and     

                        distributed in accordance with the provisions of this
plan.

 

            6.3       Non-Assignment of Awards

                        Participants eligible to receive incentive awards shall
not have any right to pledge, assign, or otherwise dispose of any unpaid or
projected awards.

 

 

--------------------------------------------------------------------------------

 

            6.4       Deferral of Awards

Participants eligible to defer incentive awards through the Deferred
Compensation Program (DCP) may elect to do so during the annual DCP enrollment. 

 

6.5       Clawback of Awards             

By accepting any incentive compensation under the Plan the participant hereby
acknowledges and agrees that (i) any incentive compensation the participant is
awarded is subject to the Company’s Clawback Policy, which was adopted by the
Company’s Board of Directors in October 2012, and (ii) any incentive
compensation the participant is awarded will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving any incentive compensation under the Plan, which would not have been
awarded to the participant otherwise. 

  

6.6       Stock Ownership  

            Additionally, the participant acknowledges and agrees that if the
participant is now, or becomes subject in the future to, the Hasbro, Inc.
Executive Stock Ownership Policy, effective as of March 1, 2014 as it may be
amended from time to time by the Board in the future (the “Stock Ownership
Policy”),  then the receipt of any incentive compensation under the Plan is
contingent upon the participant’s compliance with the terms of the Stock
Ownership Policy, including without limitation, the requirement to retain an
amount equal to at least 50% of the net shares received as a result of the
exercise, vesting or payment of any equity awards granted until the
Participant’s applicable requirement levels are met.  Failure to comply with the
Stock Ownership Policy may, in the Company’s sole discretion, result in the
reduction or total elimination of any incentive compensation that otherwise
might be payable under the Plan, and/or result in the Company determining to
substitute other forms of compensation, such as equity, for any award the
participant otherwise might have received under the Plan.

 

 

 

 

--------------------------------------------------------------------------------